        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 1 of 15
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 26, 2019

BY ECF

Hon. Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. Turkiye Halk Bankasi, A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman:

       The Government respectfully submits this letter in opposition to the request by King &
Spalding LLP to enter a special appearance on behalf of Turkiye Halk Bankasi, A.S. (“Halkbank”
or the “defendant”) to file a motion to dismiss the indictment, S6 15 Cr. 867 (RMB) (the
“Indictment”), and a motion for recusal. See Dkt. Entry No. 577 (“Halkbank Ltr.”). Halkbank’s
request should be denied.

        Halkbank was charged with serious national security, bank fraud, and money laundering
offenses in an indictment returned on October 15, 2019, and the indictment and two accompanying
summonses have been served pursuant to Rule 4 of the Federal Rules of Criminal Procedure.
Notwithstanding that the summonses have been served requiring Halkbank’s appearance, and the
defendant plainly is aware of the charges, the bank has intentionally refused to answer to them.
Twice the defendant intentionally failed to appear. Instead, King & Spalding, on Halkbank’s
instructions, has asked for permission to enter a special appearance in order to challenge the
Indictment without the bank appearing before the Court.

        The premise of Halkbank’s request—that it would waive personal jurisdiction arguments
by appearing and being arraigned, and that a special appearance is required to permit it to assert a
constitutional right—is wrong and, indeed, illogical. First, concepts of personal jurisdiction found
in civil suits simply do not apply in criminal cases: the Court’s jurisdiction is established by an
indictment that sufficiently alleges violations of federal criminal law, United States v. Prado, 933
F.3d 121, 134 (2d Cir. 2014), and the application of the charges to a particular defendant complies
with due process so long as there is “a sufficient nexus between the defendant and the United
States, so that such application would not be arbitrary or fundamentally unfair.” United States v.
Yousef, 327 F.3d 56, 111 (2d Cir. 2003). It is not unfair or arbitrary to hold Halkbank to account
for the serious crimes it has committed through its actions in the United States, the harms it and its
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 2 of 15
                                                                                              Page 2


co-conspirators have caused in the United States, and Halkbank’s intent to protect its ongoing use
of the U.S. financial system by concealing the offenses. See infra, 2-4.

        Tellingly, Halkbank asserts two distinct and entirely inconsistent theories of personal
jurisdiction in an attempt to cloak the vacuity of its request: Halkbank first argues that it must have
sufficient “minimum contacts” with the United States in order to be subject to its jurisdiction.1 See
Halkbank Ltr. at 2. Then, relying on cases that reject that proposition, Halkbank argues that
personal jurisdiction would be “waived” by Halkbank’s appearance. Id. at 13-14. But that is not
waiver, that is simply a lawful and necessary consequence of the charges and summonses.
Halkbank can, after appearing, argue that the minimum-contacts test applies and that Halkbank
does not meet it, and the Court can resolve that argument on its merits. United States v. Maruyasu
Indus. Cos., 229 F. Supp. 3d 659, 665-66 (S.D. Ohio 2017); Rule 12(b)(2), (3), FED. R. CRIM. PR.;
cf. Rule 12(b), FED. R. CIV. PR. If the Court rejects the bank’s motion, then there is personal
jurisdiction and the case will proceed, exactly as the summonses require.

        Halkbank’s refusal to agree to appear if its motion to dismiss were denied (Nov. 5, 2019
Tr. at 15-16) plainly exposes its request for a special appearance as an empty delay tactic. If
Halkbank were correct that the minimum-contacts test applies and that Halkbank’s contacts with
the United States do not satisfy that test, then, after appearing, its motion would be granted. But
Halkbank wants to have its cake and eat it too: even if Halkbank is wrong, the bank still intends to
argue that it has not appeared and is not subject to the Court’s lawful authority.

        King & Spalding attempts to mask Halkbank’s gamesmanship by trying to recast the
question of appearance as whether the defendant will “condition” the exercise of its constitutional
rights. Halkbank Ltr. at 4. That is a flat misrepresentation of the entirely appropriate question the
Court put to King & Spalding: if the Court’s jurisdiction were established, would the defendant
acknowledge that jurisdiction and appear? King & Spalding’s evasion of that question (Nov. 5,
2019 Tr. at 15-16) and Halkbank’s contumacious conduct provide an unequivocal answer: it will
not. The remedy is a contempt hearing, at which the bank can be found in contempt and an
appropriate coercive penalty imposed. See Rule 4(a), FED. R. CRIM. PR.

I. The Defendant and the Offenses

        Halkbank is a Turkish bank majority-owned by the Government of Turkey, currently
controlled by the Turkiye Varlik Fonu, or Turkey Wealth Fund. The Wealth Fund, in turn, is under
the authority of the Office of the Presidency. The chairman of the Turkey Wealth Fund is the
Turkish President; the deputy chairman is the Minister of Treasury and Finance. Erdogan appoints
himself chairman of Turkey's sovereign wealth fund, REUTERS (Sep. 12, 2018).2 Prior to 2017,
Halkbank was controlled by the Turkish Privatization Administration, which was under the Office

1
 As discussed more fully below, Halkbank has not filed a proposed motion to dismiss or even
articulated a good-faith basis for arguing that it beyond the jurisdiction of the Court, despite having
authorized King & Spalding to file two letters with the Court.
2
 Available at https://www.reuters.com/article/turkey-economy-fund/update-1-erdogan-appoints-
himself-chairman-of-turkeys-sovereign-wealth-fund-idUSL5N1VY1SW.
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 3 of 15
                                                                                              Page 3


of the Prime Minister. Among other things, Halkbank is and, throughout the time period of the
offenses charged in the Indictment, was the principal financial channel for trade between Turkey
and Iran. Most significantly, Halkbank held accounts for the Central Bank of Iran and for the
National Iranian Oil Company (“NIOC”), where Turkey deposited money to pay for billions of
dollars’ worth of oil and gas purchases from the Iranian government. (Ind. ¶¶ 3, 8, 26-27, 28, 35.)

         Between 2012 and 2016, Halkbank conspired with Turkish government officials; Iranian
government officials at NIOC, the Ministry of Oil, and the Central Bank of Iran; Iranian banks;
and Turkish businessmen to evade and avoid U.S. sanctions imposed on the Government of Iran
for its support for terrorism, its illicit nuclear program, its ballistic missiles development, and its
human rights abuses. These sanctions were imposed to deprive the Government of Iran of funding
for its deadly and malign activities and to coerce the Government of Iran to participate in
diplomatic discussions to limit or abandon those activities. (Tr. 163-65, 179-85, 195, 1081-82,
1409-12.) Dramatically undermining those efforts, Halkbank conspired to secretly give the
Government of Iran access to at least approximately $20 billion-worth of oil revenues that were
restricted by U.S. and international sanctions. (Ind. ¶ 4.)

        This sanctions-evasion conspiracy not only benefitted the Government of Iran; it also
benefitted Halkbank by boosting its fees and revenues; it benefitted a corrupt Halkbank chief
executive and corrupt Turkish government officials who received tens of millions of dollars’ worth
of bribes as part of the scheme; and it benefitted the Turkish Government by falsely inflating
Turkish economic statistics. (Ind. ¶¶ 30, 31, 36-38, 47, 59, 60, 62.)

        Halkbank’s profitable participation in the scheme, however, also put the bank at risk of
crippling sanctions from the U.S. Department of the Treasury (“Treasury”): the illicit transactions
Halkbank was conducting for the Government of Iran could trigger sanctions that would cut
Halkbank off from the U.S. financial system. Concealing the scheme from Treasury, accordingly,
was essential both to the success of the scheme and to Halkbank’s very existence. Halkbank’s
access to the U.S. financial system was, and remains, critical: without access to correspondent
banking accounts in the United States, Halkbank would not be able to conduct U.S.-dollar
transactions for itself and its customers. Without access to U.S. capital markets, Halkbank would
not be able to raise billions of dollars from corporate bond issuances.

        During the time that Halkbank was undermining U.S. sanctions, it benefitted enormously
from its access to the U.S. financial system.

          Between 2012 and 2016, Halkbank maintained U.S.-dollar correspondent accounts at
           multiple U.S. financial institutions. Halkbank used these accounts to conduct transfers
           totaling billions of U.S. dollars during the time of the offense conduct.

          In 2014, Halkbank retained, among others, U.S. financial advisors and institutions to
           issue $500 million in U.S.-dollar denominated corporate bonds, and retained the
           services of a U.S. financial institution in order to act as paying agent for those bonds.
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 4 of 15
                                                                                               Page 4


          In 2015 and again in 2016, Halkbank issued two placements of $500 million each U.S.-
           dollar denominated corporate bonds using, among others, U.S. financial advisors and
           institutions and a U.S. paying agent.

          In March 2017, Halkbank’s former Deputy General Manager for International Banking,
           co-defendant Mehmet Hakan Atilla, was arrested in the United States while traveling
           to meet with U.S. financial institutions in furtherance of another prospective bond
           offering.

          Halkbank participates in a U.S. Department of Agriculture program that provides
           guaranteed financing for certain buyers of U.S. agricultural exports.

        In order to shield its access to these essential U.S. financial markets and facilities, Halkbank
went to extraordinary lengths to conceal the scheme from Treasury officials. Because of
Halkbank’s relationships with the Central Bank of Iran, NIOC, and other Iranian government and
private entities, sanctions against the Government of Iran had particular significance for Halkbank
and Treasury believed Halkbank was at particular risk of Iranian sanctions-evasion efforts.
Accordingly, Treasury officials maintained continuous and in-depth communications with
Halkbank’s top executives. These included in-person meetings held in Treasury’s Washington,
D.C. offices and Halkbank’s Turkey offices; telephone calls between Halkbank executives in
Turkey and Treasury officials in the United States; and letter and email correspondence. (See, e.g.,
Ind. ¶¶ 5, 26, 42, 63; Tr. 1079-80, 1083-84, 1112-13, 1118, 1126, 1128-29, 1131-32, 1141-42,
1143-44, 1147-48, 1253-66, 1412-13, 1418-19. 1420-22, 1434, 1445-46, 1447, 1452-53, 1457,
1459-60.)

        Treasury sought to ensure that Halkbank understood and was complying with sanctions
and was alert to Iranian evasion efforts. Halkbank, however, concealed its cooperation with the
Government of Iran in evading sanctions and lied to Treasury about its sanctions compliance and
business practices. These communications are among the overt acts that Halkbank took in
furtherance of the charged conspiracies.

II. The Indictment and Summonses

        The Indictment was returned on October 15, 2019. The Indictment alleges Halkbank’s
participation in crimes with which other co-defendants already have been charged or convicted:
major Halkbank client and co-conspirator Reza Zarrab was arrested in March 2016, and pleaded
guilty in October 2017. Atilla, Halkbank’s former Deputy General Manager for International
Banking and a co-conspirator in the offenses, was arrested in March 2017 and convicted following
a five-week jury trial in January 2018. Additional co-conspirators, including Halkbank’s former
chief executive, Suleyman Aslan; Haklbank’s former Head of Foreign Operations, Levent Balkan;
and the former Turkish Minister of Economy, Mehmet Zafer Caglayan, each were indicted in
September 2017. (Dkt. Entry No. 293.) King & Spalding has represented Halkbank in the criminal
investigation of its participation in the offenses since at least October 2017.

     Following the return of the Indictment, the Indictment and a summons (the “First
Summons”) requiring appearance on October 22, 2019 were delivered by email to King &
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 5 of 15
                                                                                              Page 5


Spalding. Halkbank issued a press release contending that the charges were part of a political attack
on Turkey. (Dkt. Entry No. 566.) The Government of Turkey reportedly raised the Indictment in
a meeting with Vice President Pence and Secretary of State Pompeo. Id. In a telephone
conversation between attorneys with King & Spalding and the Government, King & Spalding
stated that it was discussing with Halkbank whether the firm would appear and asked the
Government’s consent to adjourn the initial appearance. Id. The Government declined to consent
to an adjournment, and King & Spalding sent a letter to the Court simply stating that it was not
authorized by Halkbank to accept service. Id. Halkbank did not appear at the October 22, 2019
conference.

        The Court issued another summons (the “Second Summons”) directing Halkbank to appear
on November 5, 2019, which was delivered by email to King & Spalding; to Halkbank’s corporate
email address; and to a representative of the Turkish Ministry of Treasury and Finance and an
advisor to the Turkey Wealth Fund who had participated in meetings with U.S. government
officials about the Halkbank criminal investigation. (Dkt. Entry No. 571.) The Second Summons
and Indictment were also sent for delivery to Halkbank’s legal department in Istanbul, but the legal
department refused to accept delivery. (Dkt. Entry No. 572.) The Second Summons and Indictment
were also sent by email to the Turkish Ministry of Justice by the U.S. Department of Justice. (Dkt.
Entry No. 571.)

       On November 5, 2019, Halkbank again did not appear, and instead King & Spalding
attended the conference to request permission to make a special appearance. King & Spalding did
not answer the Court’s question whether Halkbank was aware of the charges and the content of
the Indictment (Nov. 5, 2019 Tr. at 11), but also has not contested that Halkbank has actual
knowledge of the Indictment and the summonses. 3 In response to the Court’s question whether
Halkbank would appear and respond to the charges if its motion to dismiss were denied, King &
Spalding claimed to be unable to answer, despite having represented the bank for more than two
years with respect to the criminal investigation and despite the Indictment having been returned
three weeks prior. (Id. at 15-16.)

III. The Request for a Special Appearance Should Be Denied

        Halkbank’s request for permission to make a special appearance of counsel should be
denied. Halkbank offers essentially two reasons why it should be granted a special appearance:
special appearances are routinely granted in criminal cases, Halkbank Ltr. at 5-9; and a special
appearance is necessary for it to assert personal jurisdiction arguments. Halkbank Ltr. at 2-5, 9-
14. Halkbank is wrong on both counts.


3
  King & Spalding would not concede that Halkbank was aware of the charges and the content of
the Indictment, but also argued that there were “many other illegal [sic] issues which we see as
being debilitating problems in the indictment” (Nov. 5, 2019 Tr. at 9), and that “[t]he indictment
makes assertions and allegations that are outside of the jurisdiction of this court.” (Id. at 18). King
& Spalding’s refusal to answer the Court notwithstanding, Halkbank clearly is aware of the charges
and the content of the allegations.
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 6 of 15
                                                                                                 Page 6


    A. A Special Appearance Is Not Warranted

        Pointing to slightly over a dozen instances where individual or corporate defendants were
permitted to make special appearances in criminal matters, Halkbank attempts to characterize this
practice as “routine.” Halkbank Ltr. at 5-9, 15-18. But Halkbank is incorrect, and its list is striking
for several reasons: first, the list is sparse, and nearly half of the cases it cites involved uncontested
requests for limited appearance. Id. at 16-18. Second, all but one of the cases in which limited
appearances were permitted4 occurred prior to the December 2016 amendment to Rule 4’s service
provisions—in fact, many of them represented special appearances that the amendment was
intended to preclude. Third, all of the cases concerning corporate defendants involved defendants
who had not been served under Rule 4 or who were contesting the validity of service—Halkbank
has already been served and is required by the summonses to appear. Lastly, not one is from the
Second Circuit.

         As the Ninth Circuit observed in Pangang Group Co. Ltd., there is no evidence “of a
longstanding historical practice of allowing special appearances in criminal cases.” 901 F.3d 1046,
1057 (9th Cir. 2018). That court reached this conclusion after considering the same cases that
Halkbank offers, including United States v. Kolon, 926 F. Supp. 2d 794 (E.D. Va. 2013) (compare
Halkbank Ltr. at 16); United States v. Tucor Int’l, Inc., 35 F. Supp.2d 1172 (N.D. Cal. 1998)
(compare Halkbank Ltr. at 7, 15); United States v. Noriega, 683 F. Supp. 1373 (S.D. Fla. 1988)
(compare Halkbank Ltr. at 7, 15); United States v. Sinovel Wind Grp. Co., 794 F.3d 787 (7th Cir.
2015) (compare Halkbank Ltr. at 17), and the district court’s prior decision in the Pangang case
itself, United States v. Pangang Group Co., Ltd., 11 Cr. 573 (N.D. Cal.) (compare Halkbank Ltr.
at 18). See Pangang Group, 901 F.3d at 1049-50, 1057-58. In many of these cases, defendant
corporations sought to challenge the sufficiency of service of a summons without appearing before
the court, 5 which Rule 4 now prohibits. Pangang Group, 901 F.3d at 1059 (“[T]here is no
legitimate interest in allowing a procedure in which an institutional defendant can feign lack of
notice.”) (quoting Advisory Comm. on Criminal Rules, March 2015 Minutes, at 11 (March 16-17,
2015).

        Halkbank places special reliance on United States v. Siriwan, Tucor International, and
Noriega in support of its request for a special appearance. Halkbank Ltr. at 6-7. These cases do
not bear the weight Halkbank would put on them. Contrary to Halkbank’s characterization of
Siriwan, the order granting a special appearance in that case was by stipulation. See United States
v. Siriwan, 09 Cr. 81 (GW) (C.D. Cal.) (Dkt. Entry No. 61) (compare Halkbank Ltr. at 6). Tucor
Internaional, from a district court in the Ninth Circuit, was considered by the Ninth Circuit in

4
  Halkbank identifies one contested motion for a special appearance that was granted after the Rule
4 amendments: a foreign defendant requested a special appearance to oppose the application of the
crime-fraud exception to communications between the defendant and his attorneys. United States
v. Rafiekian, 18 Cr. 457 (AJT) (E.D. Va.) (Dkt. Entry No. 188, 189 & 213 at 3-4). Rafiekian is not
relevant to Halkbank’s request.
5
 The requests for special appearances often included a proposed motion, e.g., Tucor Int’l, 35 F.
Supp. 2d 1172, 1176 (N.D. Cal. 1998); Dotcom, 12 Cr. 3 (LO) (E.D. Va.) (Dkt. Entry No. 96);
Kassian Maritime, 13 Cr. 70 (MSD) (TEM) (E.D. Va.) (Dkt. Entry No. 25). .
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 7 of 15
                                                                                             Page 7


Pangang and found unpersuasive—a case not “embodying a fundamental rule,” but rather an
example of “a more recent trend of prosecuting criminal defendants who are not amenable to the
execution of a warrant.” 901 F.3d at 1057-59. Similarly, Noriega, from a district court in the
Eleventh Circuit, has not been persuasive in its own circuit. In a much more recent case, the district
court denied a foreign defendant’s request for a special appearance to move to dismiss the
indictment. United States v. Shalhoub, 98 Cr. 460 (DMM) (S.D. Fla.) (Dkt. Entry No. 16.) The
Eleventh Circuit held that the denial was not appealable, the defendant was not entitled to
mandamus, and the defendant “has an adequate remedy: appearance in the district court.” United
States v. Shalhoub, 855 F.3d 1255, 1265 (11th Cir. 2017). Pangang and Shalhoub, rather than the
prior district court decisions in Tucor International and Noriega, reflect the law of those circuits.

        Halkbank also relies on the Seventh Circuit’s decision in United States v. Hijazi, 589 F.3d
401 (7th Cir. 2009). Halkbank Ltr. at 2-3, 8. That case, too, provides little support. Hijazi has been
closely limited to its facts, and has not been followed by other Circuits or applied in the Second
Circuit. In Hijazi, the circuit court reversed the district court’s denial of a foreign defendant’s
request to make a special appearance to challenge to the extraterritorial application of the charged
offenses. 589 F.3d at 403, 406-12. Hijazi, a foreign national residing in Kuwait, was indicted along
with a co-defendant; Hijazi surrendered to Kuwaiti authorities, who refused to turn him over to the
custody of the United States. Id. at 405. His co-defendant eventually pleaded guilty to a
misdemeanor. Id. The circuit concluded that Hijazi had been in Kuwait when indicted, would not
be extradited despite having surrendered to foreign authorities, and had no duty to voluntarily
surrender to the United States. Id. at 407. Accordingly, the circuit concluded that “under the
unusual circumstances of this case,” the district court should have considered his motion to
dismiss. Id. at 403.

        Two other circuits to have considered Hijazi and have declined to follow it. In Shalhoub,
the defendant argued that his circumstances were exactly the same as Hijazi’s. Shalhoub, 855 F.3d
at 1264-65. The Eleventh Circuit distinguished Hijazi, finding no indication that Shalhoub’s own
government had refused to extradite him and that he was alleged to have committed part of the
charged offenses in the United States. Id. The Eleventh Circuit also rejected the proposition that
an overseas defendant may challenge an indictment without appearing: “Notwithstanding what the
Seventh Circuit has stated on this issue . . . we submit that Shalhoub has an adequate remedy:
appearance in the district court.” Id. (citing Hijazi, 589 F.3d at 407. The Sixth Circuit has also
declined to follow Hijazi. In United States v. Martirossian, the district court held in abeyance a
foreign defendant’s motion to dismiss the indictment until the defendant either appeared or agreed
to submit to the jurisdiction of the court. 917 F.3d 883, 886 (6th Cir. 2019). The Sixth Circuit
denied the defendant’s appeal and his petition for mandamus, finding that the defendant could
obtain the relief he sought—a ruling on his motion—by appearing. Id. at 889, 890. “No one who
is indicted and who declines to answer the charge has a right to be labeled a non-fugitive.” Id. at
890. Like the Eleventh Circuit in Shalhoub, the Sixth Circuit rejected the application of Hijazi,
finding that Martirossian’s failure to surrender to foreign authorities so that he could be turned
over to U.S. custody was sufficient to distinguish Hijazi.

        At least one district court in this Circuit has also considered Hijazi and found it, at best,
limited to the specific circumstances of that case. In United States v. Sindzingre, Judge Seybert
held that foreign defendants were not entitled to move to dismiss the indictment when they had
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 8 of 15
                                                                                             Page 8


been neither extradited nor submitted to the court’s jurisdiction. United States v. Sindzingre, 14
Cr. 474 (JS), 2019 WL 2290494, *2-3, 8-9 (E.D.N.Y. May 29, 2019).6 Because the defendants had
not surrendered to foreign authorities so that they could be turned over to the custody of the United
States, Hijazi did not apply. Id. at *7. See also United States v. Itriago, 13 Cr. 20050 (WJZ) (PMH),
2019 WL 1232128 (S.D. Fla. Feb. 8, 2019) (distinguishing Hijazi and declining to rule on a motion
to dismiss filed by a foreign defendant who had not been extradited or surrendered to the court),
United States v. Itriago, 13 Cr. 20050 (WJZ) (PMH), 2019 WL 1228000 (S.D. Fla. Mar. 15, 2019)
(adopting report and recommendation).

        Moreover, Halkbank’s circumstances do not compare to Hijazi’s. Halkbank, a corporate
defendant, cannot be arrested or extradited. It can, however, be served with a summons. It has been
served with two. It is legally required to appear, but it has not. Halkbank has intentionally
disregarded both summonses. It has not taken any steps to comply with the summonses or submit
to the court’s authority. “Federal courts do not play ‘catch me if you can.’ If a defendant refuses
to show up to answer an indictment, ignores an arrest warrant, or leaves the jurisdiction, the court
may decline to resolve any objections to the indictment in his absence.” Martirossian, 917 F.3d at
885.

         Halkbank argues that cases rejecting a request for a special appearance, or denying a
challenge to an indictment, based on the defendant’s fugitive status are inapplicable because
Halkbank “cannot ‘flee’ the jurisdiction,” Halkbank Ltr. at 8; and because the fugitive
disentitlement doctrine does not apply to entities. Id. at 6-7. Halkbank cites no authority for either
proposition—it cites only an unpublished Sixth Circuit opinion noting that a motions panel had
denied a motion to dismiss the appeal of a corporate defendant under fugitive disentitlement. Id.
at 6 (citing United States v. Yang, 144 Fed. Appx. 521 (6th Cir. 2005)). The motions panel decision
cited in the unpublished opinion is not available on the electronic docket. But it is nonetheless
clear that, unlike Halkbank, that corporate defendant did appear and in fact was convicted after
trial. Yang, 144 Fed. Appx. at 522.

        There is no reason—including Yang—why a corporate defendant like Halkbank, which has
been served with two summonses and intentionally refused to comply with those lawful orders,
should be permitted to simultaneously ignore and invoke the court’s authority. The principles
underlying the disentitlement doctrine apply equally to a corporate defendant as to an individual
defendant. Unlike an individual defendant, a corporate defendant does not even need to physically
appear, and the appearance of counsel is all that is required. See Rule 43(b)(1), FED. R. CRIM. PR.
And Halkbank’s contention that it cannot be a fugitive because it has never “fled” the jurisdiction
misrepresents the scope of the doctrine: it applies not only to individuals who left the jurisdiction
in order to avoid prosecution, but also to defendants who, like Halkbank, have intentionally failed
to return or appear. United States v. Catino, 735 F.2d 718, 779 (2d Cir. 1984) (defendant engaged
in “constructive flight from justice” when he “actively resisted the extradition request throughout
the proceedings”); United States v. Hayes, 118 F. Supp. 3d 620, 624-25 (S.D.N.Y. 2015) (“But
defendants need not affirmatively flee to be labeled fugitives.”).


6
  The district court addressed the merits of certain grounds of the motion to dismiss as an
alternative holding. Id. at *10-14.
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 9 of 15
                                                                                                Page 9


        Moreover, because Halkbank is “an organizational defendant [who] fail[ed] to appear in
response to a summons,” the Court “may take any action authorized by United States law.” Rule
4(a), FED. R. CRIM. PR. Whether considered an application of the fugitive disentitlement doctrine,
or of Rule 4(a), or the Court’s inherent discretion, Halkbank’s request should be denied and it
should be compelled to appear as required by the summonses.

    B. A Legitimate Challenge to the Indictment Would Not Be Waived by Appearance

        Halkbank’s final argument is that it would waive its challenge to personal jurisdiction by
appearing. Halkbank cannot articulate a legitimate personal jurisdictional challenge, and in any
event its appearance would not waive its incorrect argument that minimum contacts are required.

         District courts “have original jurisdiction . . . of all offenses against the laws of the United
States.” 18 U.S.C. § 3231. “If the indictment alleges an offense under U.S. criminal statutes, the
courts of the United States have jurisdiction to adjudicate the claim.” United States v. Prado, 933
F.3d 121, 134 (2d Cir. 2014); see also United States v. Williams, 341 U.S. 58, 65 (1951) (“The
District Court had jurisdiction of offenses against the laws of the United States. Hence, it had
jurisdiction of the subject matter, to wit, an alleged violation of a federal conspiracy statute, and,
of course, of the persons charged.”); United States v. Yousef, 750 F.3d 254, 259 (2d Cir. 2014). A
district court “has jurisdiction of all crimes cognizable under the authority of the United States ...
[and] [t]he objection that the indictment does not charge a crime against the United States goes
only to the merits of the case.” United States v. Cotton, 535 U.S. 625, 630-31 (2002) (quoting
Lamar v. United States, 240 U.S. 60 (1916)) (alterations in original).

       The territorial reach of a criminal statute is not a jurisdictional question, but a merits
question. Yousef, 750 F.3d at 261-62 (citing Morrison v. National Australia Bank Ltd., 561 U.S.
247 (2010)). Congress’ authority to apply criminal statutes to foreign conduct or foreign
defendants is constitutionally limited by the due process clause of the Fifth Amendment: “When
Congress so intends, we apply a statute extraterritorially as long as doing so does not violate due
process.” United States v. Al Kassar, 660 F.3d 108, 118 (2d Cir 2011) (citing United States v.
Yousef, 327 F.3d 56, 86 (2d Cir. 2003)).

        The due process limit of Congress’ authority in criminal statutes is simply this: “In order
to apply extraterritorially a federal criminal statute to a defendant consistently with due process,
there must be a sufficient nexus between the defendant and the United States, so that such
application would not be arbitrary or fundamentally unfair.” Yousef, 327 F.3d at 111 (quoting
United States v. Davis, 905 F.2d 245, 248-49 (9th Cir.1990)). With respect to “non-citizens acting
entirely abroad,[7] a jurisdictional nexus exists when the aim of that activity is to cause harm inside
the United States or to U.S. citizens or interests.” Al Kassar, 660 F.3d at 118 (citing United States
v. Peterson, 812 F.2d 486, 494 (9th Cir. 1987); Yousef, 327 F.3d at 112; and Davis, 905 F.2d at
249)); see also United States v. Steinberg, 62 F.2d 77, 78 (2d Cir. 1932) (per curiam) (“It has long

7
  As alleged in the Indictment, Halkbank committed overt acts in furtherance of the charged
offenses in the United States, and in direct communication with U.S. government officials. See
supra at 2-4.
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 10 of 15
                                                                                               Page 10


been a commonplace of criminal liability that a person may be charged in the place where the evil
results, though he is beyond the jurisdiction when he starts the train of events of which that evil is
the fruit.”).8 If the statute applies to the defendant’s conduct, and that application is consistent with
due process, the appearance of the defendant is all that is needed to try the case. See, e.g., United
States v. Rendon, 354 F.3d 1320, 1326 (11th Cir. 2003). (“A federal district court has personal
jurisdiction to try any defendant brought before it on a federal indictment charging a violation of
federal law.”). How the defendant’s appearance is obtained is irrelevant to the court’s jurisdiction.
See United States v. Alvarez-Machain, 504 U.S. 655, 670 (1992); Frisbie v. Collins, 342 U.S. 519,
522 (1952).

         This federal criminal due process standard under the Fifth Amendment is different than the
civil due process standard under the Fourteenth Amendment embodied in personal jurisdiction
doctrine. United States v. Ali, 718 F.3d 929, 944 (D.C. Cir. 2013) (“It is true courts have
periodically borrowed the language of personal jurisdiction in discussing the due process
constraints on extraterritoriality. But . . . the law of personal jurisdiction is simply inapposite.”).
In the civil context, “[t]he Due Process Clause protects an individual’s liberty interest in not being
subject to the binding judgments of a forum with which he has established no meaningful ‘contacts,
ties, or relations.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-72 (1985) (quoting Int’l
Shoe Co. v. Washington, 326 U.S.310, 319 (1945)). In the civil context, the Due Process Clause
thus “gives a degree of predictability to the legal system that allows potential defendants to
structure their primary conduct with some minimum assurance as to where that conduct will and
will not render them liable to suit.” Id. (quoting World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286, 297 (1980)).

        As Rudzewicz illustrates, the same civil personal jurisdiction standards apply to individuals
as to entities. Similarly, the same federal criminal due process standards apply to individuals like
Monser Al Kassar and to entities like Halkbank. All that is required is that there is “a sufficient
nexus between” Halkbank and the United States so that the application of the charged offenses
“would not be arbitrary or unfair.” Yousef, 327 F.3d at 111. Halkbank intentionally deceived U.S.
government officials, including in meetings in the United States and in communications directed
to the United States; and did so in order to protect its ability to conduct billions of dollars’ worth
of financial transactions through the United States; and conspired to deceive United States
financial institutions and to launder money through the United States. See supra, 2-4. There is
plainly nothing “arbitrary or unfair” about the application of the charged offenses to the defendant,
and all that is required for the case to proceed to trial is the appearance of the defendant.

8
  Halkbank argues that the due process limits on the reach of criminal statutes is analogous to state
choice-of-law limitations under the Fourteenth Amendment, citing Phillips Petroleum v. Shutts,
472 U.S. 797 (1985). (Halkbank Ltr. at 12). Halkbank mischaracterizes Phillips Petroleum. That
case concerned “modest restrictions” on the application of state law under both the Full Faith and
Credit Clause and the Due Process Clause, based on the forum state’s interests in regulating the
conduct. Id. at 818-19. That is a different question than the fairness to a defendant of being subject
to the jurisdiction of a particular court, regardless of what forum’s law is applied; that question is
governed in the federal criminal context by the Fifth Amendment’s Due Process Clause, see
Yousef, 327 F.3d at 111; and in the state civil context by personal jurisdiction analysis under the
Fourteenth Amendment’s Due Process Clause. See Rudzewicz, 471 U.S. at471-72.
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 11 of 15
                                                                                            Page 11



         Nor has Halkbank articulated any legitimate basis to believe that its argument that the civil
minimum-contacts test applies, or that Halkbank does not meet that standard, would be waived by
appearing, as the summonses require. Halkbank argues that Rule 12 of the Federal Rules of
Criminal Procedure—unlike the Federal Rules of Civil Procedure—do not protect its ability to
make such a challenge after Indictment, citing to Rule 12(b)(2). Halkbank Ltr. at 10. Rule 12(b)(2)
permits challenges to subject-matter jurisdiction at any time, including after trial (indeed, even on
appeal). Other provisions of Rule 12, however, apply to motions that must be made pretrial: Rule
12(b)(1) provides that “any defense, objection, or request that the court can determine without a
trial on the merits” may be raised prior to trial (emphasis supplied). Certain challenges—to alleged
defects in instituting a prosecution, or a defect in the indictment, must be made prior to trial. Rule
12(b)(3). At arraignment or as soon as practicable afterwards, the Court can set a schedule for
pretrial motions. Rule 12(c). Under Rule 12, Halkbank could raise its recusal and jurisdiction
motions prior to trial.

        The principal case Halkbank relies on to argue that it could be deemed to have “waived”
its personal jurisdiction argument if it appears isn’t about waiver at all—it is about the lack of
merit of Halkbank’s jurisdictional argument. Halkbank cites United States v. Maruyasu Industries
Companies, 229 F. Supp. 3d 659 (S.D. Ohio 2017), Halkbank Ltr. at 13, 9 where a corporate
criminal defendant was served with a summons (as Halkbank has been) and made an appearance
through counsel (as Halkbank has not). The defendant moved to dismiss the indictment on the
same basis that Halkbank proffers—that personal jurisdiction under International Shoe and its
progeny required the government to show that the defendant satisfies the “minimum contacts” test.
The Maruyasu court did not find the argument waived: it permitted the defendant to make the
motion under Rule 12, 229 F. Supp. 3d at 665-66, and considered the argument on the merits. Id.
at 666-74. The Maruyasu court held that the International Shoe test does not apply to criminal
cases, id. at 669-70,10 and the defendant’s appearance was all that was required for the court to
have authority to hear the charges. Id. at 671. The defendant argued that it had not appeared, but
had only entered a special appearance. Reviewing the procedural history, the court readily
concluded that the defendant had appeared. Id. at 670-71.

        Halkbank’s mischaracterization of Maruyasu as finding a waiver of the defendant’s
personal jurisdiction argument is revealing. Halkbank’s real concern is not waiving its
jurisdictional argument, but rather its desire to try to evade the Court’s jurisdiction even if the
Court denies its motion to dismiss. But Halkbank simply does not have a choice about whether or

9
 Halkbank also cites United States v. Beadon, 49 F.2d 164 (2d Cir. 1932). Halkbank Ltr. at 13.
Corporate defendants appeared through counsel on the first day of a trial; on the next day, counsel
argued that the defendants were not appearing because they had not been served with process, but
counsel never sought to withdraw their original appearances. Id. at 166-67. The Second Circuit
held that the defendants were present at trial. Id. at 167. The decision does not indicate that there
was ever a motion to challenge or quash service, to dismiss for lack of personal jurisdiction, or any
other challenge to personal jurisdiction until after trial had commenced.
10
   In an alternative holding, the court also held that Maruyasu satisfied the minimum contacts test
if it did apply. Id. at 671-75.
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 12 of 15
                                                                                       Page 12


not to appear: it has been served with two summonses, and those summonses require Halkbank’s
appearance in court to answer the charges. Halkbank can seek recusal or challenge the indictment
on any ground permitted by law, but it cannot remain a fugitive. Halkbank’s refusal to comply
with the summonses already provides the Court authority over the defendant to “take any action
authorized by United States law.” Rule 4(a), FED. R. CRIM. PR. The appropriate action is to set a
hearing where, after notice and an opportunity to be heard, Halkbank must appear or be held in
contempt.

IV. Conclusion

       For the reasons discussed above, Halkbank’s request to make a special appearance should
be denied and the Court should promptly schedule a hearing at which it can determine whether
Halkbank should be held in contempt.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:           /s/
                                               Michael D. Lockard/Sidhardha Kamaraju/David W.
                                               Denton, Jr./Jonathan Rebold/Kiersten Fletcher
                                               Assistant United States Attorneys
                                               (212) 637-2193/6523/2744/2512/2238

cc: Counsel of record (by ECF)
    Andrew Hruska, Esq. (by email)

Enclosure: Proposed order
          Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 13 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                                :    ORDER

          - v. -                                                        :    S6 15 Cr. 867 (RMB)

TÜRKİYE HALK BANKASI A.S.,                                              :
 a/k/a “Halkbank,”
                                                                        :
                     Defendant.
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    WHEREAS a federal grand jury sitting in the Southern District of New York

returned a superseding indictment against TÜRKİYE HALK BANKASI A.S., a/k/a “Halkbank”

(referred to herein as “Halkbank”), which was filed on October 15, 2019 (the “Indictment”);

                    WHEREAS the Court issued a summons to Halkbank to appear before the Court

for an arraignment on October 22, 2019, at 9:15 a.m. (the “First Summons”);

                    WHEREAS the law firm of King & Spalding LLP (“King & Spalding”) submitted

a letter to the Court dated October 18, 2019, in which King & Spalding indicated that it had

received the summons on October 16, 2019, and wrote that “[a]lthough King & Spalding has

represented Halkbank in connection with the Department of Justice’s prior investigation regarding

Halkbank, at no point has King & Spalding been authorized to accept service of a summons or

other legal process on behalf of Halkbank” and “are not authorized to make an appearance in this

case;”

                    WHEREAS the Court held a conference in this matter on October 22, 2019 (the

“First Conference”), at which Halkbank did not appear, through counsel or otherwise;

                    WHEREAS, the Court issued an order dated October 23, 2019 (the “Order”),

finding that the Government has properly served the First Summons and the Indictment on
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 14 of 15



Halkbank and that Halkbank has willfully and knowingly disobeyed the Court’s order in the First

Summons to appear at the First Conference;

               WHEREAS, on October 23, 2019, the Court issued a summons (the “Second

Summons”) directing Halkbank to appear for an arraignment on November 5, 2019;

               WHEREAS, the Government served the Second Summons and Indictment on

Halkbank by electronic delivery to Halkbank, King & Spalding, and a representative of the Turkish

Ministry of Treasury and Finance; and attempted to deliver the Second Summons and Indictment

by commercial carrier to Halkbank’s Legal Department at its principal place of business in

Istanbul, Turkey but delivery was refused;

               WHEREAS, King & Spalding delivered a letter to the Court dated November 4,

2019, requesting permission to make a special and limited appearance on behalf of Halkbank;

               WHEREAS, Andrew Hruska, Esq., William Johnson, Esq., Richard Walker, Esq.,

and Jacob Gerber, Esq., attorneys with King & Spalding, attended the court appearance on

November 5, 2019 (the “Second Conference”), denied that they were entering an appearance on

behalf of Halkbank, and requested permission to make a special and limited appearance on behalf

of Halkbank;

               WHEREAS, the Court finds, based on the foregoing, that, pursuant to Federal Rule

of Criminal Procedure 4(c)(3)(D)(ii), that the Second Summons and Indictment have been served

on Halkbank and that Halkbank had actual knowledge of the Second Conference;

               IT IS HEREBY ORDERED that Halkbank’s request for counsel to make a special

and limited appearance is DENIED;

               IT IS FURTHER ORDERED that a hearing will be held in this matter on

__________________, 20__, at ________ a.m./p.m. at which Halkbank shall show cause why it



                                               2
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 15 of 15



should not be held in contempt of the First Summons and the Second Summons and contempt

sanctions imposed;

                  IT IS FURTHER ORDERED that, should counsel of record enter an appearance on

behalf of Halkbank prior to the date of the hearing, Halkbank shall be arraigned on the Indictment

at the hearing;

                  IT IS FURTHER ORDERED that the Government shall submit briefing regarding

a contempt finding and contempt sanctions on or before __________________, 20__; Halkbank,

through counsel of record, shall submit briefing regarding a contempt finding and contempt

sanctions on or before __________________, 20__; and the Government shall submit a reply on

or before __________________, 20__;

                  IT IS FURTHER ORDERED that the Government will serve this Order on

Halkbank within one day of the issuance of this Order by any means specified; and

                  IT IS FURTHER ORDERED that, the Government will serve this Order, the

Second Summons, and the Indictment on Halkbank within one day of the issuance of this Order,

by any means specified under Federal Rule of Criminal Procedure 4. Electronic transmission to

King & Spalding shall be sufficient to establish service.


SO ORDERED:


__________________________________                   _________________
HONORABLE RICHARD M. BERMAN                          Date
UNITED STATES DISTRICT JUDGE




                                                 3
